UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                            Airman First Class JOEL P. SMITH
                                 United States Air Force

                                            ACM S32121

                                            19 May 2014

         Sentence adjudged 6 December 2012 by SPCM convened at Davis-
         Monthan Air Force Base, Arizona. Military Judge: Christopher M.
         Schumann (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 10 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Christopher D. James.

         Appellate Counsel for the United States: Colonel Don M. Christensen;
         Lieutenant Colonel C. Taylor Smith; Major Daniel J. Breen;
         Major John M. Simms; and Gerald R. Bruce, Esquire.

                                                 Before

                        MARKSTEINER, MITCHELL, and WEBER
                              Appellate Military Judges

                                   OPINION OF THE COURT

                   This opinion is subject to editorial correction before final release.



WEBER, Judge:

       A military judge sitting as a special court-martial convicted the appellant, in
accordance with his pleas, of two specifications of wrongfully using heroin on divers
occasions and one specification of wrongfully distributing heroin on divers occasions, in
violation of Article 112a, UCMJ, 10 U.S.C. § 912a. The adjudged and approved sentence
consisted of a bad-conduct discharge, confinement for 10 months, and reduction to E-1.
        The appellant argues that he is entitled to a new action because the personal data
sheet submitted to the convening authority misleadingly implied the appellant had
received two nonjudicial punishment actions instead of one. He also alleges that the
military judge abandoned his impartial role by helping trial counsel lay the foundation for
a prosecution exhibit in sentencing. We find no merit in the appellant’s allegations and
affirm.

                                        Background

        The appellant received nonjudicial punishment under Article 15, UCMJ,
10 U.S.C. § 815, in June 2012 for wrongfully using Spice. The Government then
initiated administrative discharge proceedings against him for his drug use. During the
administrative discharge process, the appellant purchased heroin and repeatedly used it
with a fellow airman on base. The appellant’s misconduct came to light when another
airman witnessed the heroin use and reported it. Three successive urinalysis tests then
revealed the presence of heroin metabolites in the appellant’s system. The airman with
whom the appellant used heroin also confessed to the misconduct.

       After the third positive urinalysis, the appellant was admitted to an inpatient drug
treatment center, where he remained for approximately a month. Shortly after he
returned from treatment, an Air Force drug treatment caseworker noted the appellant was
behaving suspiciously and ordered a toxicology screen to determine if the appellant was
remaining free of drug use, as required by the terms of the drug treatment program.
While the results of that test were pending, the appellant admitted to his caseworker that
he had “relapsed” and had used heroin twice in recent days.

       Further relevant facts are laid out below.

                                   Personal Data Sheet

      The personal data sheet that accompanied the staff judge advocate’s
recommendation (SJAR) included the following information: “NO. OF PREVIOUS
ARTICLE 15 ACTIONS: 1, 7 June 2012.” Neither the appellant nor trial defense
counsel alleged this was error or misleading when presenting clemency submissions to
the convening authority. However, the appellant now alleges that this representation
misled the convening authority by implying the appellant had received two nonjudicial
punishment actions: one on 1 June 2012 and a second on 7 June 2012.

       Whether post-trial processing has been properly completed is a question of law we
review de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim. App. 2004)
(citing United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000)). However, failure to
comment on an error in the SJAR waives a later claim of error in the absence of plain
error. Rule for Courts-Martial (R.C.M.) 1106(f)(6).


                                             2                                  ACM S32121
        Before the convening authority takes action, he may consider personnel records of
the accused. R.C.M. 1107(b)(3)(B)(ii). The SJAR “plays a vital role in providing the
convening authority with complete and accurate advice in the exercise of command
discretion.” United States v. Scalo, 60 M.J. 435, 436 (C.A.A.F. 2005). For this reason, it
is particularly important that the recommendation and supporting documents be accurate.
Id.

        We find no error – plain or otherwise – in the personal data sheet accompanying
the SJAR. The category on the data sheet clearly calls for the “number” of nonjudicial
punishment actions the appellant had received. It then lists that number as “1” followed
by the date of that action. We therefore find no inaccuracy or ambiguity in the
information provided to the convening authority, and we decline to accept the appellant’s
invitation to read the data sheet in such a strained and untenable manner.

                   Military Judge’s Questioning of Government Witness

        The appellant also alleges the military judge abandoned his neutral role by helping
trial counsel lay the foundation for the first of four drug testing reports (DTRs) the
prosecution sought to introduce into evidence. When trial defense counsel objected to the
introduction of the DTRs on foundational grounds, the appellant asserts the military
judge “took over as lead counsel for the United States and laid the foundation for
documents which could not otherwise come in.” We disagree.

       “An accused has a constitutional right to an impartial judge.” United States v.
Wright, 52 M.J. 136, 140 (C.A.A.F. 1999) (citing Ward v. Village of Monroeville,
409 U.S. 57 (1972); Turney v. Ohio, 273 U.S. 510 (1927)). A military judge is charged to
“avoid undue interference with the parties’ presentations or the appearance of partiality.”
R.C.M. 801(a)(3), Discussion. “In the military, a judge may not abandon his role as an
impartial party and assist in the conviction of a specified accused.” United States v.
Reynolds, 24 M.J. 261, 264 (C.M.A. 1987) (citing United States v. Lindsay,
30 C.M.R. 235 (C.M.A. 1961)). A military judge is entitled to a “strong presumption” of
impartiality, particularly when the actions at issue took place in conjunction with judicial
proceedings. United States v. Quintanilla, 56 M.J. 37, 44 (C.A.A.F. 2001). “‘When a
military judge’s impartiality is challenged on appeal, the test is whether, taken as a whole
in the context of [the] trial, a court-martial’s legality, fairness, and impartiality were put
into doubt’ by the military judge’s actions.” Id. at 78 (quoting United States v. Burton,
52 M.J. 223, 226 (C.A.A.F. 2000)).

       We find no concern in the military judge’s actions, and we do not agree with the
appellant’s characterization of the military judge’s actions. Prior to entrance of pleas, the
defense moved to suppress any testimony by the Government’s expert witness that relied
on results of the urinalysis tests. The defense also moved to suppress introduction of the


                                              3                                   ACM S32121
actual DTRs into evidence, arguing that their admission would violate the appellant’s
rights under the Confrontation Clause of the Sixth Amendment.* After the Government
redacted the DTRs, the military judge heard witness testimony and argument and
subsequently denied the defense’s motion. The appellant does not challenge that ruling.

        Following the appellant’s guilty plea, the Government introduced in sentencing
the first of the four DTRs at issue through the expert’s testimony. After the expert
testified about the DTR, trial counsel moved to admit the document. Trial defense
counsel objected on relevance grounds, contending that the Government had not tied the
sample that was tested to the appellant. The military judge agreed and advised trial
counsel he needed to do more to demonstrate the connection between the sample
reflected in the DTR and the sample provided by the appellant. Trial counsel asked the
expert several more questions and re-moved to admit the exhibit. Trial defense counsel
responded, “No further objections.” Instead of admitting the exhibit immediately, the
military judge asked the expert two follow-up questions: the first asked him to identify
the “LAN number” that connected the DTR to the appellant, and the second asked the
expert to clarify how he knew that LAN number belonged to the appellant. The military
judge again asked trial defense counsel if he had any objections to the admission of the
DTR, and trial defense counsel stated he had none, apart from the initial motion filed on
this issue.

       The military judge did not “take over as lead counsel for the United States” and
lay the foundation for the DTR. Trial counsel had already laid the foundation for
admission of the document to the satisfaction of trial defense counsel. The military judge
then merely asked two clarifying questions that helped him understand the expert’s
testimony and evaluate the evidence. A military judge “can and sometimes must ask
questions in order to clear up uncertainties in the evidence or to develop facts further.”
United States v. Ramos, 42 M.J. 392, 396 (C.A.A.F. 1995). The military judge did
nothing improper in briefly questioning the witness, and the allegation that he went so far
as to abandon his role as an impartial party is without merit.

                                       Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




*
    U.S. CONST. amend. VI.


                                             4                                  ACM S32121
Accordingly, the approved findings and sentence are

                                     AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                           5          ACM S32121